UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6866


GREGORY ALAN ADAMS, JR.,

                     Plaintiff - Appellant,

              v.

NEW HANOVER COUNTY DETENTION FACILITY; TRINITY FOOD
SERVICE,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, Chief District Judge. (5:16-ct-03020-D)


Submitted: November 16, 2017                                Decided: November 21, 2017


Before GREGORY, Chief Judge, and TRAXLER and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory Alan Adams, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Gregory Alan Adams, Jr., appeals the district court’s order denying his motions to

amend his previously dismissed complaint and to compel the production of certain

documents. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Adams v. New Hanover Cty. Det.

Facility, No. 5:16-ct-03020-D (E.D.N.C. June 30, 2017).      We further deny Adams’

motion for appointment of counsel. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                           2